January 27, 1932. The opinion of the Court was delivered by
The plaintiff brings this action to test the validity of Legislative proceedings which culminated in a proposed amendment to Section 5, Art. 10, of the Constitution relating to the issuance of bonds for the payment and funding of certain indebtedness of Newberry County. The prayer of the complaint is that the amendment submitted be declared *Page 401 
to be null and void; that the Act of the General Assembly which submitted the question of thus amending the Constitution is unconstitutional; and that the defendants be enjoined from issuing bonds of Newberry County in pursuance of said Act.
A subsidiary question is made if the Act of the General Assembly is upheld, viz., whether the proceeds of the bonds to be issued thereunder may be applied to the payment of interest on the indebtedness to be refunded, which has accrued since the passage of the Act.
A brief summary of the history of the case may be made in this wise:
The County of Newberry found itself in debt which if put in the shape of bonds would approach, if it did not exceed, the limitation of 8 per centum of all the taxable property of the county, as it is fixed by Section 5, Art. 10, of the Constitution of the State.
In order to care for this situation the Newberry House Delegation, at the 1930 session of the General Assembly, introduced in the House a Joint Resolution couched in this language and form:
"H. 1015. — Newberry Delegation: A Joint Resolution to amend Section five of Article 10 of the Constitution relating to bonded indebtedness, by adding a provision thereto as to the County of Newberry:
"Be it resolved by the General Assembly of the State of South Carolina:
"Section 1. That the limitations imposed in Section five (5), Article ten (10), shall not apply to the bonded indebtedness incurred by the County of Newberry when the proceeds of any bonds issued by the County of Newberry are used exclusively for funding purposes of said county."
The Resolution was adopted by the House with all the prescribed requirements of the Constitution; the yeas and nays were taken on the passage of the Resolution and the vote was recorded in the journal; the vote being unanimous in favor of the passage of the Resolution. *Page 402 
Thereupon the Resolution was sent to the Senate, which body returned it to the House with these amendments:
"Amend title by striking out `relating to bonded indebtedness by adding a provision thereto as to the County of Newberry,' and inserting the following: `By adding thereto a provision relating to notes and bonds heretofore issued by Newberry County and providing for the payment, funding or refunding of the same.'"
"Amend by striking out all after the enacting words and insert in lieu thereof the following: Section 1. That the following amendment to Section 5 of Article X of the Constitution of South Carolina be agreed to; add to the end of the said Section the following words: `All notes and bonds heretofore issued by Newberry County and now outstanding and unpaid are hereby validated; and the General Assembly may authorize said County to issue its bonds for the purpose of paying, funding or refunding the said notes or bonds, notwithstanding any limitation contained in the Constitution.'"
When the Joint Resolution as amended was returned to the House it was submitted in the following form:
"The Senate returned to the House with amendments the following:
"H. 1015. — Newberry Delegation (S. 958): A Joint Resolution to amend Section five of Article 10 of the Constitution relating to bonded indebtedness, by adding a provision thereto as to the County of Newberry."
"The Senate amendments were agreed to, and the Billhaving received three readings in both Houses (italics added) it was ordered that the title be changed to that of an Act and that it be enrolled for ratification."
Nothing further appears upon the House Journal in relation to its action upon the Senate amendment to the Bill.
The Joint Resolution was duly ratified and approved by the Governor. See 36 St. at Large, 1091.
The question was submitted to the people at the General Election of 1930, and the amendment was adopted. *Page 403 
At the succeeding session of the General Assembly of 1931 the amendment was ratified with strict compliance with all constitutional requirements. See 37 St. at Large, 103.
The validity of the "Submitting Resolution," and consequently of the constitutional amendment, are attacked upon the ground: The entries appearing upon the journal of the House do not show compliance with the formalities for the adoption of an amendment to the Constitution as they are set forth in Section 1 of Article 16 of that instrument, in that, they do not show that the amendments were entered upon the journal of the House with the yeas and nays thereon; and that it is not shown that the Resolution as amended by the Senate was read three times in the House.
The provisions of Section 1, Art. 16, thus invoked follow: "Amendments. — Any amendment or amendments to this Constitution may be proposed in the Senate or House of Representatives. If the same be agreed to by two-thirds of the members elected to each House such amendment or amendments shall be entered on the journals respectively, with the yeas and nays taken thereon. * * *"
It is admitted that the method pursued by the House in passing upon the amendments to the "Submitting Resolution" of the House is that which by long custom has prevailed in that body. It may be conceded that if the proposed amendments are of such nature as to create so radical a difference from the original Resolution as to make of it a new Act, the failure to read the amendments three times and to spread them on the minutes would be a fatal defect. But if the proposed amendments preserve the identity of the submitting Resolution, if it preserve and maintain its intent and purpose, and the change is one of language, or of phraseology and not of substance, the failure so to read and so to enter is not fatal.
The purpose of these provisions of the Constitution relating to amendments are that the members of the General Assembly may be fully apprised of the thing *Page 404 
sought to be accomplished by the proposed Resolution. Having heard it read by its title the first time and in full the second time, they may not, having been lulled into security, have passed by them a Resolution differing entirely from that which they supposed they were voting upon. Therefore the title must plainly express the contents of the Act.
The certificate of the Secretary of State attached to the answer of the respondents shows that: The submitting Resolution adopted by the General Assembly of 1930 as amended is on file in his office; that it received three readings in each House; that it was signed by the President of the Senate and the Speaker of the House of Representatives; that it was duly ratified and approved by the Governor; that the Great Seal of the State was duly affixed thereon; it was submitted to the people in the election of 1930 and the majority of the votes thereon were in favor of the amendment; a Bill to ratify the amendment was introduced in the 1931 session of the General Assembly and read three times on three several days in each branch of the Assembly; that a yea and nay vote was taken on second and third reading in the House; was duly ratified as an Act; approved by the Governor and the Great Seal of the State affixed thereon.
The case of Stevenson v. Carrison, 122 S.C. 212,115 S.E., 251, 252, is authority for the position that if the amendment to the Joint Resolution is of such a nature as to satisfy the Legislature that it is consistent with the Resolution as already approved, the Joint Resolution as amended does not violate the provisions of Section 1, Art. 16, of the Constitution.
We quote from the brief of the respondents' counsel: "It is a generally recognized and accepted rule that a construction of the Constitution adopted by the Legislative department and long accepted by the various agencies of government and the people, is, where the meaning of the language construed is capable of two interpretations, entitled to great weight." *Page 405 
Cooley's Constitutional Limitations (8th Ed.), 147, 148, citing many supporting authorities. One of these authorities quoted by Judge Cooley is Rogers v. Goodwin, 2 Mass. 475, which is to this effect: "We cannot shake a principle in which practice has so long and so extensively prevailed. If the practice originated in error, yet the error is now so common that it must have the force of law. The legal ground on which this provision is now supported is, that long and continued usage furnishes a contemporaneous construction, which must prevail over the more technical import of the words."
This is analogous to the principle announced in Herndonv. Moore, 18 S.C. 339, and which grew out of the decision of the constitutional issues involved in the case of Davenportv. Caldwell, 10 S.C. 317. After the adoption of the Constitution of 1868, the Legislature passed an Act which attempted to confer upon Probate Courts the power to partition real estate. The power was universally exercised by the Probate Courts of the several counties of the State. Thousands of acres of land were sold for partition by these Courts. The constitutionality of the Act conferring the power was attacked in the case of Davenport v. Caldwell,supra. An opinion handed down from the November, 1877, term of the Supreme Court held the Act to be unconstitutional. There ensued widespread consternation and anxiety on the part of those who had purchased lands at such sales lest their title be declared invalid. The issue was brought to head in the case of Herndon v. Moore, 18 S.C. 339, which was heard on circuit by that great Judge, J.H. Hudson. In his decree he said this: "It thus appears that not only the profession at large, and the Probate Courts, but the Circuit Courts and the Supreme Court have all recognized and acted upon a conceded jurisdiction to Courts of Probate in matters of partition. Communis error facit jus. * * * I cannot think that the decision in Davenport v. Caldwell,10 S.C. 317, can affect rights thus vested." This judgment was affirmed by the Supreme Court. *Page 406 
See, also, Thompson v. Livingston, 116 S.C. 412,107 S.E., 581; Bradford v. Richardson, 111 S.C. 205,97 S.E., 58.
"If certainty in the essentials is secured, though the mode of attaining it laid down in the Constitution has not been literally followed, but has been deviated from in some particulars not at all detracting from the right of the electors to vote upon the identical amendment which has been proposed, we ought not to say that the ultimate object has not been attained by reason of failure to literally follow the specific method prescribed for its attainment." 41 A.L.R., 641, note. Durfee v. Harper, 22 Mont., 354, 56 P., 582.
"The rule has been laid down that after ratification by the people every reasonable presumption will be indulged in favor of the validity of an amendment to a state constitution. * * * The view is taken that substance is more important than form, and that the will of the Legislature lawfully expressed in proposing an amendment, and the will of the people expressed at the proper time and in the proper manner in ratifying such amendment ought not to be disregarded." 6 R.C.L., 31.
In the case of Ex Parte Ming, 42 Nevada, 472, 181 P., 319, 6 A.L.R., 1216, this is laid down: "The spreading of a proposed amendment to the Constitution at large upon the legislative journals is not required by a constitutional provision that it must be entered in the journals, but an identifying reference, such as the bill number and purpose of the amendment, is sufficient."
In the annotations to that case the annotator announces the following: "In the majority of jurisdictions a requirement that a proposed constitutional amendment shall be entered in the journals of the Legislature by which it is proposed is not construed to mean that it must be set out verbatim in the legislative journals, but full and clear identification by title on the journals is sufficient to make the amendment valid." *Page 407 
In Oakland Paving Company v. Tompkins, 72 Cal., 5,12 P., 801, 1 Am. St. Rep., 17, the question submitted was whether a proposed amendment to the Constitution complied with the requirements of the Constitution that an amendment shall be entered in the journals with the yeas and nays taken thereon; the Court held that the amendment was not copied into the journal, but there was entered an identifying reference; that is, it was proposed as a Senate bill, and was referred to by title and number, and yeas and nays entered as directed. It was held that there was sufficient entry within the meaning of the constitutional requirement.
In our present case this joint resolution originated in the House. It was read first by its title; then in full and the yeas and nays taken and entered. It is urged in argument that when the resolution came back from the Senate it was so altered by amendment as to be a new and different resolution, which made it necessary to read the bill three times on three several days and take the yeas and nays thereon. In other words, the contention is that the Senate destroyed the identity of the House resolution and created a distinctly different one. We do not agree with this contention.
The intent and purpose of the joint resolution is thus expressed:

         By the House:                         By the Senate:
   "That limitations imposed in        "All notes and bonds heretofore
Section five (5) of Art. ten (10)   issued by Newberry County and
of the Constitution of South        now outstanding and unpaid are
Carolina shall not apply to the     hereby validated; and the General
bonded indebtedness incurred by     Assembly may authorize the said
Newberry County when the proceeds   County to issue its bonds for the
of any bonds issued by the County   purpose of paying, funding or
of Newberry are applied             refunding the said outstanding
exclusively for funding purposes    notes and bonds, notwithstanding
of said County".                    any limitations or restrictions
                                    contained in this Constitution".

To use the grammarian's rule, let us "parse" these two sentences. *Page 408
Through each of them runs the patent purpose of so amending the Constitution as to relieve the County of Newberry of the limitation that its debt shall not exceed 8 per centum of its taxable property; throughout each of them is the apparent purpose of permitting Newberry County to issue bonds for the purpose of taking care of its indebtedness by paying or funding it. The only difference between them is that the Senate amendment validates certain notes and bonds theretofore issued by Newberry County, the validity of which debts was in question. The House resolution did not in express terms provide for the validation of those doubtful debts. But the fact that it sought the legal right to issue bonds with which to pay or fund them carries with it the necessary implication that the county proposed thus to acknowledge the validity of these obligations. The same general purpose is so plainly stated in the joint resolution of the House and the amendment by the Senate as to maintain the identity and purpose of the submitting resolution as it passed the House. It came back to the House with its own number on it and reference to its own language. The addition of the words which provide for the validating of the certain indebtedness could not possibly envelop the intent and purpose of it in such fog as to deceive and mislead the members of the General Assembly into voting for a measure other than that they thought they were voting for.
We think the legislative intent was to provide for the payment or funding of the entire debt of the county; this necessarily included interest, which is an integral part of the obligations if they be interest-bearing ones.
We think the conclusions reached are in accord with the rule of reason and the principles of law. To hold otherwise would, as Judge Mauldin said in the case of Stevenson v.Carrison, supra, "sacrifice of substance to form." There is ancient and high authority for this principle in the declaration of the Greatest of the Apostles, who was himself a *Page 409 
lawyer, when he said: "For the letter killeth, but the spirit giveth life."
The judgment of the Court is that the submitting resolution was legally passed; that the amendment to the Constitution was legally adopted and is valid; that Newberry County may lawfully issue her bonds for the purposes named in the joint resolution as amended and adopted.
It follows that the complaint must be dismissed, and it is so ordered.
MR. CHIEF JUSTICE BLEASE and MESSRS. CIRCUIT JUDGES SEASE, FEATHERSTONE, MANN, GRIMBALL, RAMAGE, GREEN, STOLL, and JOHNSON, concur.
MR. CIRCUIT JUDGE DENNIS concurs in result.
MESSRS. JUSTICES STABLER and CARTER, and MESSRS. CIRCUIT JUDGES RICE and TOWNSEND dissent.
MR. JUSTICE COTHRAN did not participate on account of illness.